TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00396-CR


                                 Alvin Dejuan Melton, Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        NO. CR25,897, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on July 8, 2019.

On July 17, 2019, we notified appellant by letter to his retained attorney that no clerk’s record

had been filed due to his failure to pay or arrange to pay the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellant make arrangements for the clerk’s record

and submit a status report regarding this appeal by July 29, 2019. Further, the notice advised

appellant that his failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellant has not filed a status report or otherwise responded to

this Court’s notice, and the clerk’s record has not been filed. The trial court has notified this

Court that appellant has not filed an affidavit of inability to pay costs of this appeal.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure

to pay or arrange to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established that he is

entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because appellant has

failed to pay or arrange to pay the clerk’s fee for preparing the clerk’s record, this appeal is

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b); Travis v. State, No. 03-13-

00791-CR, 2014 WL 2154094, at *1 (Tex. App.—Austin May 15, 2015, no pet.) (mem. op., not

designated for publication).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: September 19, 2019

Do Not Publish




                                               2